Order reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of requiring plaintiffs separately to state and number each cause of action. We are of opinion that it does not sufficiently appear upon the face of the pleading under which of the policies, or both, the claim or claims are based. Each cause of action, therefore, should be so stated and numbered in so far as there may be a claim under Exhibit A, with its riders, or under Exhibit B, with its riders, or both, as referred to in the complaint. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.